DETAILED ACTION
	1.	This action is in response to the application filed on 12/21/20.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morino (US 20120013317) in views of Tomioka (US 20150205313).
 	Regarding claim 1: Morino discloses a constant voltage generation circuit (i.e. figure 2) comprising: 
a differential pair (EA111) including a first transistor (i.e. M112) having a gate input with a reference voltage (i.e. Vref) and a second transistor (i.e. M113) having a gate input with a signal (i.e. signal Vfb) corresponding to an output voltage (i.e. Vo); 
an output transistor (i.e. M111) having a gate connected to a connection point between a drain of one transistor (i.e. M114) of the differential pair (EA111) and a load of the one transistor (i.e. M114), and configured to output the output voltage (i.e. Vo),

Tomioka disclose a voltage regulator (i.e. figures 5 or figure 6) comprising a diode (i.e. figure 5: 50n or figure 6: 601) connected between the gate of the output transistor (i.e. 602) and a power source (i.e. 101).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Morino’s invention with the voltage regulator as disclose by Tomioka in order to protect the gate to prevent the breakdown of the gate by controlling the clamp circuit by the output of the level shift circuit without limiting the drivability of the output transistor.
 	Regarding claim 2: (i.e. figures 2) further comprising: a third transistor having a drain with common connection to a drain of the first transistor and configuring the load of the one transistor; and a fourth transistor having a gate and a drain connected together with the drain also having a common connection to a drain of the second transistor, wherein the gate of the output transistor is connected to a connection point between the first transistor and the third transistor.
 	Regarding claim 3: Morino disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a plurality of diodes, wherein a number of the plurality of diodes is set within a range in which a total forward voltage of the plurality of diodes is greater than a potential difference between the power source and the gate of the output transistor.
(i.e. figures 5) comprising a plurality of diodes (i.e. diodes of 121), wherein a number of the plurality of diodes (i.e. diodes of 121) is set within a range in which a total forward voltage of the plurality of diodes is greater than a potential difference between the power source and the gate of the output transistor (i.e. the function is provided by plurality diodes connected between the power source and the gate of transistor 110) (i.e. ¶ 52-57).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Morino’s invention with the voltage regulator as disclose by Tomioka in order to protect the gate to prevent the breakdown of the gate by controlling the clamp circuit by the output of the level shift circuit without limiting the drivability of the output transistor.
Regarding claim 4: Morino disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a plurality of diodes, wherein a number of the plurality of diodes is set within a range in which a total forward voltage of the plurality of diodes is greater than a potential difference between the power source and the gate of the output transistor.
Tomioka disclose a voltage regulator (i.e. figures 5) comprising a plurality of diodes (i.e. diodes of 121), wherein a number of the plurality of diodes (i.e. diodes of 121) is set within a range in which a total forward voltage of the plurality of diodes is greater than a potential difference between the power source and the gate of the output transistor (i.e. the function is provided by plurality diodes connected between the power source and the gate of transistor 110) (i.e. ¶ 52-57).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Morino’s invention with the voltage regulator as disclose by Tomioka in order to protect the gate to prevent the breakdown of the gate by controlling the clamp circuit by the output of the level shift circuit without limiting the drivability of the output transistor.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838